NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                    PATRICIA ANN ACOSTA, Appellant.

                              No. 1 CA-CR 19-0071
                                FILED 10-8-2019


            Appeal from the Superior Court in Mohave County
                         No. S8015CR201701104
               The Honorable Richard D. Lambert, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Offices of Harriette P. Levitt, Tucson
By Harriette P. Levitt
Counsel for Appellant
                            STATE v. ACOSTA
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Lawrence F. Winthrop and Judge Michael J. Brown joined.


C A M P B E L L, Judge:

¶1            Patricia Ann Acosta appeals from her conviction and sentence
for hindering prosecution in the first degree. After searching the record on
appeal and finding no arguable question of law, Acosta’s counsel filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297 (1969), asking this Court to search the record for
reversible error. This Court granted counsel’s motion to allow Acosta to file
a pro per supplemental brief, but she has not done so. Having reviewed the
entire record, we find no reversible error and affirm Acosta’s conviction
and sentence.

                             BACKGROUND

¶2           While conducting routine predawn patrol, Officer Scott
Grigsby observed a speeding vehicle and initiated a traffic stop. When he
checked the driver’s license with dispatch, he learned that the license had
been suspended and, as required by law, the vehicle had to be towed.

¶3           Shortly thereafter, Officer Christopher Fletcher arrived at the
scene to identify the four passengers in the vehicle while Officer Grigsby
attended to the driver. With relative ease, Officer Fletcher confirmed with
dispatch the identities provided by three of the passengers, but dispatch
had no record of the fourth passenger, who identified himself as Randy
Ramon Acosta and provided a September 24, 1989 birthdate.

¶4            While Officer Fletcher spoke with dispatch, the passenger in
question used his cell phone to make a call. After briefly talking on the
phone, “Randy” handed his cell phone to Officer Fletcher and invited him
to speak with his grandmother. When Officer Fletcher took the phone, a
woman stated that she was Randy’s grandmother and provided his
birthdate as September 23, 1989. When Officer Fletcher provided this
modified birthdate to dispatch, he received the same result—that no record
of such a person existed.




                                     2
                            STATE v. ACOSTA
                           Decision of the Court

¶5            Approximately 20 minutes later, the defendant arrived at the
scene of the traffic stop and told Officer Fletcher, in person, that “Randy”
was her grandson. Eventually, dispatch recovered information for a Randy
Ramon Acosta born on September 23, 1988. When Officer Fletcher
questioned the defendant and “Randy” about the birthdate discrepancies,
they both appeared confused and failed to provide “a straight answer.”

¶6              Nonetheless, believing that “Randy” had been properly
identified, Officer Fletcher permitted him to leave the scene with the
defendant. A short time later, however, Officer Fletcher viewed two
pictures, one of the Randy Ramon Acosta associated with the September
1988 birthdate and one of Ryan Acosta. Upon viewing the photographs,
Officer Fletcher immediately concluded that the man he had spoken with
at the traffic stop was Ryan Acosta, not Randy. After this discovery, Officer
Fletcher ran a warrant check and learned that Ryan Acosta had multiple
felony warrants for his arrest.

¶7            Based on this new information, Officer Fletcher drove to the
defendant’s residence and contacted her at the front door of her home. After
activating a portable audio recording device, Officer Fletcher told the
defendant that he knew Ryan had been the passenger in the traffic stop and
asked to speak with him. In response, the defendant told the officer that
Ryan had already left, stating he had jumped out of a back bedroom
window. When the defendant did not dispute Ryan’s identity, Officer
Fletcher asked her why she had lied to him and she explained that Ryan
had asked her to lie because he was afraid to go to jail. She denied, however,
any actual knowledge of the outstanding warrants for his arrest.

¶8           The State charged the defendant with one count of hindering
prosecution in the first degree (Count 1) and one count of reporting false
information to a law enforcement officer (Count 2). Upon the State’s
motion, however, the superior court dismissed Count 2.

¶9            At trial, the defendant testified on her own behalf. On direct
examination, she stated that she had been sleeping when she was startled
awake, shortly before 1:30 a.m., by Ryan’s phone call. Explaining she felt
quite “dazed,” she did not realize that the individual she identified as her
grandson Randy was actually her grandson Ryan until she drove him home
after he had been released at the scene. On cross-examination, however, the
defendant admitted that she had lied when she identified Ryan as “Randy,”
but denied any knowledge that Ryan had outstanding felony- arrest
warrants.




                                      3
                             STATE v. ACOSTA
                            Decision of the Court

¶10           The jury convicted the defendant as charged. At sentencing,
the superior court placed the defendant on probation for a one-year period.
The defendant timely appealed.

                                DISCUSSION

¶11           We have reviewed the entire record for revisable error and
find none. Acosta received a fair trial. She was represented by counsel at all
stages of the proceedings and was present at all critical stages.

¶12           The State presented substantial evidence that supports the
verdict. The jury was properly comprised of eight members and the court
correctly instructed the jury on the elements of the charges, Acosta’s
presumption of innocence, the State’s burden of proof, and the necessity of
a unanimous verdict. The superior court received and considered a
presentence report, Acosta was given an opportunity to speak at
sentencing, and her sentence was within the range of acceptable sentences
for her offense.

                               CONCLUSION

¶13           We affirm Acosta’s conviction and sentence. Unless defense
counsel finds an issue that may be appropriately submitted to the Arizona
Supreme Court, her obligations are fulfilled once she informs Acosta of the
outcome of this appeal and her future options. See State v. Shattuck, 140 Ariz.
582, 584-85 (1984). Acosta has 30 days from the date of this decision to
proceed, if she wishes, with a pro per motion for reconsideration or petition
for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4